Citation Nr: 1135480	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-25 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to special monthly compensation based on the need for regular aid and attendance.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Observer J.H.




ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1982 to November 1988 and from July 1990 to February 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In January 2010, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  Following the hearing, additional VA medical records were associated with the claims file.  The Veteran waived RO consideration of this evidence. 

The issues of entitlement to service connection for a cervical spine disability and entitlement to special monthly compensation based on aid and attendance were previously remanded by the Board in April 2010 for further development.

The issue of entitlement to service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving doubt in favor of the Veteran, the objective medical evidence of record demonstrates that the Veteran's service-connected disabilities render him physically helpless in the performance of the activities of daily living or in protecting himself from the everyday hazards and dangers incident to his environment.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.353(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Pertinent Laws and Regulations

An award of special monthly compensation based on the need for regular aid and attendance of another person is warranted if the veteran's service-connected disability renders him so helpless or bedridden that he requires the assistance of another individual to accomplish basic daily functions.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Determination as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of a claimant to dress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reasons of the particular disability cannot be done without aid; inability of the claimant to feed himself through the loss of coordination of upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, that requires care and assistance on a regular basis to protect claimant from the hazards or dangers incident to his daily environment.

"Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establishes that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

Analysis

The Veteran's service-connected disabilities, consist of traumatic arthritis of the lumbar spine, rated as 40 percent disabling; residuals status post pilon fracture with open reduction and retained hardware, right tibia, ankle, associated with traumatic arthritis of the right knee, rated as 40 percent disabling; traumatic arthritis of the right knee, rated as 30 percent disabling; and fracture of the left femur, one inch shortening, rated as 10 percent disabling.  The total combined disability evaluation for all service-connected disabilities was 80 percent.  The Veteran has also been awarded a total disability rating based upon individual unemployability (TDIU).  

VA outpatient treatment reports from May 2005 to June 2006 reflect that the Veteran was seen in the emergency room for a fracture of the right ankle in June 2006, at which time he was hospitalized and noted to require help with dressing himself.  VA outpatient treatment reports at this time also noted that the Veteran was unable to drive for 6 weeks, was unable to lift weight over 10 pounds for eight weeks, and was prevented from walking or weight bearing and was to use crutches or a wheelchair to ambulate.  

In a June 2006 letter, the Veteran's podiatric surgeon at the VA reported that, due to the severity of the Veteran's injury to the right lower leg and ankle, and the extent of the surgeries, he would need someone to attend to his daily needs while he recovered.  The VA physician also reported that the Veteran would be going through status post extensive physical and occupational therapy, which would last up to 12 months.  

A July 2006 VA examination of the spine revealed that the Veteran was wheelchair bound due to his ankle fracture and was unable to bathe himself.  The Veteran required the use of assistive devices at this time, including a wheelchair and crutches.  His spine disability affected his activities of daily living, including: mild effects on bathing and dressing; no effects on toileting, grooming and feeding; moderate effects on traveling; and prevented him from performing chores, shopping, exercise, sports, and recreation.  At this time it was noted that the Veteran's wife had to quit her job as a baker to help care for her husband, their three children and the household chores.  Also at this time, additional reports of the effects of the Veteran's lumbar spine on his activities of daily living included:  no effects on feeding; mild effects on traveling, bathing, dressing, toileting, and grooming; moderate effects on chores and shopping; severe effects on exercise; and he was prevented from sports and recreation.  

VA outpatient treatment reports from July 2006 to October 2006 reflect that the Veteran was ambulating with a Bledsoe boot on the right foot and the use of a walker, crutches and wheelchair, his wife reported that he developed severe anxiety due to an inability to move around, he stated that the effect of pain on his activities of daily living was such that it stopped him completely.  

In an October 2006 VA examination of the joints, the Veteran was noted to require assistive aids for walking, including, one cane, two crutches and a walker which were always used.  He was also unable to stand without assistive device.  At this time, the Veteran's right ankle was noted to have been fractured in June 2006 and he was presently in a cast on the right lower leg.  The effects of the right knee degenerative joint disease and chondromalacia on his activities of daily living included:  no effects on feeding; moderate effects on toileting; severe effects on traveling, bathing, dressing and grooming; and he was prevented from chores, shopping, exercise, sports of recreation.  

In November 2006 and December 2006 reports of contact, the Veteran reported that he was still in a cast, doctors had told him that it would be a year before he could put any weight on his leg, and his spouse had to quit her job of five years to help him, including with IV's and feeding.

In a January 2007 VA examination of the right knee, the Veteran was noted to need the use of an assistive device for walking, including a walker and household ambulatory.  The Veteran's functional limitations included the inability to stand and the limitation on walking included that the Veteran was non-weight bearing.  The effects of his right tibial fracture on his activities of daily living included:  no effects on feeding; severe effects on traveling, bathing, dressing, toileting, and grooming; and he was prevented from chores, shopping, exercise, sports and recreation.  

VA outpatient treatment reports from January 2007 to February 2007 reflect that the Veteran wore a Bledsoe boot and a cast, his wife had quit work after he fractured his right ankle in order to help with his care but started graduate school in January 2007 so his three children had to help, the Veteran was unable to drive due to his ankle fracture and some reported dizziness, and his daughter had to miss school to bring him to his medical appointments.  

An April 2007 private medical report reflects that the Veteran was hospitalized for low back pain, he used a walker, and his daughter was at his bedside.  

VA outpatient treatment reports reflect that, in October 2007, the Veteran was reported to be unable to ambulate out of his 3D boot and reported that pain was getting steadily worse.  Treatment reports from November 2007 reflect that he continued to ambulate with a Bledsoe boot.  

A January 2008 VA examination revealed that the Veteran was able to walk one to three miles and was wearing a walking brace for fracture of the right ankle.  The effects of his degenerative disc disease of the cervical spine on his activities of daily living included: no effects on feeding, toileting, or grooming; mild effects on bathing and shopping; severe effects on chores, exercise, recreation, traveling, and dressing; and he was prevented from sports.  

VA outpatient treatment reports from February 2008 reflect that the Veteran wore a clamshell/afo type brace which he must wear to get around.  It was noted at this time that, if he did not wear the brace, he would have pain at the area all around the fracture of the right leg.  In April 2008, the Veteran reportedly continued to ambulate with a Bledsoe boot on his right lower extremity.  

In September 2008 VA examinations of the joints and fractures and bone diseases, the Veteran was noted to require no aids for walking, was unable to stand for more than a few minutes, was able to walk one-fourth of a mile, had an antalgic gait with poor propulsion, and had abnormal weight bearing.  Significant effects were noted to the Veteran's general occupation with decreased mobility and pain.  The effects on the Veteran's activities of daily living due to the right lower extremity included:  no effects on feeding, or grooming; mild effects on bathing; dressing and toileting; mild to moderate effects on traveling; moderate effects on chores, shopping, exercise, and recreation; and he was prevented from sports.  The effects of the Veteran's lumbar spine and left femur on his activities of daily living included:  no effects on traveling, feeding or grooming; moderate effects on chores, shopping, exercise, recreation, bathing, dressing, and toileting; and he was prevented from sports.  

VA outpatient treatment reports from September 2008 and November 2008 reflect that the Veteran continued to ambulate with the use of a Bledsoe boot for stability on the right lower extremity.  

A January 2009 VA examination of the Veteran's joints, including the left femur fracture with one inch shortening of the left leg, revealed that his functional limitations included the ability to stand for 15 to 30 minutes and the inability to walk more than a few yards.  At this time, the Veteran required the use of assistive devices, including a cane and a brace, used intermittently and frequently.  His gait was antalgic with poor propulsion and he displayed evidence of abnormal weight bearing.  

VA outpatient treatment reports from March 2009 to November 2009 reflect that the Veteran continued to ambulate with a Bledsoe boot on the right lower extremity and walked with an antalgic gait with a right leg brace.  In November 2009, the Veteran continued to wear a walking boot on the right ankle but was only able to walk six blocks without pain medication.  

During a January 2010 Travel Board hearing, the Veteran testified that his service connected disabilities required the use of a wheelchair, crutches, walkers and canes.  He reported that his wife had to quit her job to help him and tend to his daily needs which had not improved since that time.  He also reported that his daughter now helps him.  The Veteran testified that his disabilities affected his ability to care for himself.  He reported being unable to cook for himself, sometimes bathe himself, drive, attend appointments himself, and dress himself.  The Veteran also testified that, with respect to his ability to move around the house, if he did not take his medication, he would lay in bed most of the time, and if he took his medication he felt he could move around but his wife did not want him to move because he then hurts himself.  He reported that he is having problems with certain body functions but he is still able to use the facilities by himself.  

In a September 2010 VA examination for aid and attendance, the Veteran reported that he laid on the couch for most of the day, his meals were prepared for him by family members, he lived with his wife and daughter, he felt that he asked too much of his daughters and several had left home due to this, and he was unable to perform activities of daily living including dressing, undressing and grooming.  The examiner noted the Veteran used a Bledsoe brace on the right lower leg, however, she saw the Veteran walk at a brisk pace to reception so he could get to the appointment on time.  It was noted that the Veteran could walk without the assistance of another person and required the aid of a brace.  It was noted that the Veteran had permanent functional impairments, he has severe impairment of the left and right upper extremities, and he had functional limitation from muscle weakness in the right lower extremity.  The VA examiner reported that she was unable to comment on the effect of the Veteran's service-connected diagnoses on his aid and attendance because the Veteran's history was not reliable due to drug intoxication and there was no indication in his chart that he was unable to care for himself.  The examiner also concluded that it was not possible for him to have taken a triple dose of prescribed narcotics today and not have opiates in his urine and he tested positive for benzodiazepines but had no prescription for them.  The VA examiner was forwarding the report to the Veteran's primary care physician for consideration.  

After a careful review of the record and resolving all doubt in favor of the Veteran, the Board has determined, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's service-connected disabilities are shown to have rendered him physically helpless in the performance of the activities of daily living or in protecting himself from the everyday hazards and dangers incident to his environment.  

In this regard, the Board notes that findings from the VA outpatient treatment reports and VA examinations reflect that the Veteran has ambulated in a wheelchair, walker, crutches and Bledsoe boot in 2006 and 2007, and thereafter was able to ambulate with the assistance of a Bledsoe boot and a cane, but at worst was limited to only a few yards.  In addition, various VA examination reports reflect the Veteran's severe limitations in standing and walking due to his service-connected disabilities, and that the Veteran has required assistance with his actives of daily living, having up to severe effects on bathing, dressing, toileting, and grooming.  In addition, the evidence of record reflects that in January 2009 the Veteran's limitations included the ability to stand of 15 to 30 minutes and the inability to walk more than a few yards and he required the use of assistive devices, including a cane and a brace, used intermittently and frequently.  Moreover, the Veteran's testimony indicated that if he did not take his medication, he would lay in bed most of the time, and if he took his medication he felt he could move around the house but he would then hurt himself.  The objective evidence of record reflects that the Veteran has depended on his wife and daughters for assistance.  

While the Board notes the September 2010 VA examiner's findings that she saw the Veteran walk at a brisk pace to reception so he could get to the appointment on time, that the Veteran could walk without the assistance of another person and required the aid of a brace, and there was no indication in his chart that he was unable to care for himself, the VA outpatient treatment reports and various prior VA examinations of record adequately reflect the Veteran's inability in the performance of the activities of daily living or in protecting himself from the everyday hazards and dangers incident to his environment.  In fact, the VA medical records demonstrate that the Veteran's right knee had given away while on a ladder at home and resulted in the fracture to his right ankle, causing additional limitation in mobility and activities of daily living.  

Accordingly, the Board finds that, resolving all doubt in favor of the Veteran, special monthly compensation based on the need for regular aid and attendance is warranted.  38 C.F.R. § 3.102 (2010).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, as the criteria for special monthly compensation based on the need for regular aid and attendance have been met, this claim is granted.


ORDER

Special monthly compensation based on the need for regular aid and attendance is granted, subject to the provisions governing the award of monetary benefits.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim for entitlement to service connection for a cervical spine disability.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

Social Security Administration Records

The Veteran was awarded Social Security disability benefits in July 1992 for right knee and back problems.  While the Veteran's cervical spine disability is on appeal, it is unclear as to whether his back problems awarded in the Social Security Administration (SSA) decision included the cervical spine, however, in light of the fact that a January 1989 VA examination included complaints of lower back and neck stiffness, he was subsequently treated at VA for complaints of bilateral hand paresthesias in conjunction with a diagnosis of traumatic arthritis, and the SSA decision noted residual functional capacity of an inability to reach with his right arm due to post traumatic degenerative changes and arthritis, such records may indicate relevant findings pertaining to the Veteran's cervical spine disability.  

The record does not reflect that any efforts have been made to obtain any SSA records.  Such efforts are required pursuant to 38 C.F.R. § 3.159(c)(2) (2010).  See also Baker v. West, 11 Vet. App. 163, 169 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).  Therefore, as these SSA records may be relevant to the Veteran's current claim for service connection for a cervical spine disability, a request should be made to the SSA for any records pertaining to the Veteran, including any decisions and any medical evidence relied upon in making those decisions.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

VA opinion

In an April 2010 remand, the Board instructed the RO, via the AMC, to in part, to arrange for the claims file to be reviewed by the examiner who prepared the January 2008 VA examination report (or a suitable substitute if that examiner was unavailable) to obtain a supplemental opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disability had its onset in service or within one year thereafter, or was otherwise related to service.  

In a September 2010 VA examination report, the examiner who performed the January 2008 VA examination noted that the claims file was reviewed, per request to do so in light of additional service treatment reports added to the record since the prior VA examination.  She reported that, although she did not recall the entire contents, as it was reviewed 2.5 years ago, there was nothing present now that would change the opinion she rendered in 2008 and that a re-examination was not requested, therefore a spine template was not completed.  

The Board observes that, while the Veteran was provided a VA examination in 
September 2010, no opinion has been furnished with respect to whether the Veteran's cervical spine disability had its onset in service or one year thereafter at any time throughout the duration of the appeal.  Moreover in light of the January 1989 VA examination, in which the Veteran complained of stiffness in the neck and back, and the November 1995 VA outpatient treatment reports revealing complaints of paresthesias in the bilateral hands in all fingers in conjunction with a diagnosis of traumatic arthritis, the Board finds that a VA opinion is necessary to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disability had its onset in service or within one year thereafter, or was otherwise related to service, whether the Veteran's cervical spine disability was aggravated by the Veteran's service-connected lumbar spine disability, or whether the Veteran's cervical spine disability preexisted his second period of active service and was aggravated (permanently worsened beyond the normal progress of the disorder) by his second period of active service.  

Thus, the Board finds that, as the opinion requested in the April 2010 remand regarding whether the Veteran's cervical spine disability had its onset in service or within one year thereafter, or was otherwise related to service has not been provided, it is necessary to remand the claim again for full compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board notes that where a veteran's service-connected disability causes an increase in a non-service connected disability, the veteran is entitled to service connection for that incremental increase in severity attributable to the service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the SSA and request copies of all documents pertaining to the Veteran, including any decisions and any medical records relied upon in making those decisions.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  After the above has been completed, the RO/AMC should forward the claims file to the VA examiner who last performed the September 2010 and January 2008 examination of the Veteran's cervical spine disability, or, if this examiner is not available, the claims filed should be forwarded to a similar specialist, to review the claims file, including:
   (a).  a copy of this remand;
   (b).  any SSA records associated with the file;
   (c).  the service treatment reports;
(d). the January 1989 VA examination in which the Veteran complained of back and neck stiffness; and 
(e).  the November 1995 VA medical records demonstrating complaints of paresthesias in the bilateral hands in all fingers in conjunction with a diagnosis of traumatic arthritis.  

Please note the Veteran's periods of active duty included from February 1982 to November 1988 and from July 1990 to February 1991.  

The examiner is then asked to furnish the following opinions:  

(a).  Is it at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disability had its onset in service (to include consideration of both periods of active duty) or within one year thereafter? Please explain why.

(b).  Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected traumatic arthritis of the lumbar spine caused a worsening of any currently diagnosed cervical spine disability beyond the natural progression of the cervical spine disability?  If so, please specify the degree of aggravation (i.e., increase in disability).  See Allen v. Brown, 7 Vet. App. 439 (1995).  Please explain why.

(Please note that for questions (a) and (b) above the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against a causal relationship.  Please answer the question posed in (a) and (b) above with the use of "as likely", "more likely", or "less likely" language.)  

(c).  In light of the January 1989 VA examination, in which the Veteran complained of stiffness in the neck and back, and the November 1995 VA outpatient treatment reports revealing complaints of paresthesias in the bilateral hands in all fingers in conjunction with a diagnosis of traumatic arthritis, did the Veteran's cervical spine disability preexist his second period of active service (from July 1990 to February 1991).  Please answer the question as posed and explain why.

(d).  If the examiner finds that the Veteran's cervical spine disability preexisted his second period of active service, was there a worsening of the cervical spine disability during the Veteran's second period of active service from July 1990 to February 1991 beyond the natural progression of the cervical spine disability?  Please answer the question as posed and explain why.  

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth (i.e. the examiner is asked to please explain why s/he reached the conclusion they did).  A discussion of medical principles involved would be of considerable assistance to the Board.  The report of the examination should be associated with the claims file.

3.  To help avoid future remand, VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


